Citation Nr: 1455091	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-09 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent from January 23, 2008 to March 29, 2010, and in excess of 30 percent from March 30, 2010 to October 2, 2012, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability, from January 23, 2008 to October 3, 2012.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD and assigned an initial 10 percent rating, effective from January 23, 2008 to March 29, 2010, and a 30 percent rating effective March 30, 2010.  

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) via videoconferencing (Videoconference hearing) in July 2012.  A copy of the hearing transcript is of record.  The Board then remanded the matter for additional development in August 2012.

At the time of the March 2010 hearing, the Veteran was represented by the Virginia Department of Veterans Services pursuant to a July 2012 VA Form 21-22.  Subsequently, in a September 2012 VA Form 21-22a, the Veteran appointed Robert W. Gillikin, II, Esquire, as his representative.  No limitation on representation was listed.  The September 2012 VA Form 21-22a supersedes the July 2012 VA Form 21-22.


In October 2012, the Appeals Management Center (AMC) granted a total (100 percent) schedular rating for the Veteran's PTSD, effective October 3, 2012, but denied entitlement to higher ratings prior to that date.  Since this rating did not constitute a full grant of the benefits sought for the period prior to October 3, 2012, the issue of an initial rating in excess of 10 percent for the period from January 23, 2008 to March 29, 2010, and an evaluation in excess of 30 percent from March 30, 2010 to October 2, 2012, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that the issue of entitlement to a TDIU was not certified for appeal. However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, evidence has been associated with the record indicating that he has had only sporadic, part-time employment, so possibly marginal employment, throughout the pendency of his claim, and that he is unable to maintain more substantial employment due, at least in part, to symptoms of his service-connected PTSD.  See 38 C.F.R. § 4.16.  Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim.  Rice, 22 Vet. App.at 453-54.  However, the RO's award of a 100 percent schedular disability rating for the service-connected PTSD renders moot the claim for a TDIU rating beginning on October 3, 2012, as PTSD is his sole service-connected disability.  Cf. Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a Veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound rate")).  So only the issue of entitlement to a TDIU for the period prior to October 3, 2012 remains for consideration.  Accordingly, the issue has been characterized as reflected on the title page.

A review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Over the entire appellate period, the Veteran's PTSD disability more closely approximates occupational and social impairment with reduced reliability and productivity due to symptoms such as depressed mood and affect, panic attacks, impaired concentration and memory, decreased motivation, irritability, sleeping impairment, nightmares, anxiety and paranoia, irritability, and difficulty in maintaining and establishing relationships with others.


CONCLUSION OF LAW

Over the entire appellate period, the criteria for the award of an initial rating of 50 percent for the Veteran's PTSD, but not higher, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  

Because the matter at issue in this case concerns an appeal of an initial rating, VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  Moreover, the record does not show, nor does the Veteran or his representative contend, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).

To satisfy its duty to assist, the VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  

Here, the Board concludes that the duty to assist has also been met.  The totality of the Veteran's VA treatment records has been obtained.  The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  He was provided appropriate VA examinations on two occasions during the appellate period, in May 2008 and May 2010, both of which were made after reviewing the entire claims folder.  These opinions were rendered by medical professionals following thorough examinations and interviews of the Veteran.  The examiners obtained an accurate history and provided detailed explanations for the opinions that were reached.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran testified at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Judge or AVLJ who chairs a hearing fully explain the issues, and suggest the submission of evidence that may have been overlooked.  The Board concludes that the hearing was held in compliance with the provisions of Bryant.  Additionally, a review of the record reveals no assertion, by the Veteran or his representative, that VA or the AVLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the hearing.  The Veteran's statements, as well as those of his representative, also demonstrate actual knowledge of the elements and evidence necessary to substantiate his claim because the statements focused on the evidence and elements necessary to substantiate such claim.  As such, the Board finds that the AVLJ complied with the duties set forth in Bryant, and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76, 80 (2012)

II.  Analysis

The Veteran contends that his service-connected PTSD was more severely disabling than reflected by the 10 percent initial rating assigned from January 23, 2008 to March 29, 2010, and by the 30 percent rating initially assigned from March 30, 2010 to October 2, 2012.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an increase in the evaluation is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, as is the case here, where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.

His PTSD is rated under the General Rating Formula for Mental Disorders-specifically under 38 C.F.R. § 4.130, DC 9411.  In addition, the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).


Under the General Rating Formula, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130. 

The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV which clinicians have assigned to a Veteran.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Generally speaking, the higher the GAF score, the higher the overall functioning of the individual.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.   A score of 60-51 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 50-41 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Since filing the underlying claim for service connection for PTSD in 2008, the Veteran has received VA psychiatric treatment.  These records have been reviewed and reflect diagnoses of PTSD with associated symptoms including:  anxiety; insomnia; recurrent nightmares; occasional suicidal ideation; panic attacks, recurrent intrusive thoughts, restricted affect, irritability, depressed mood; impaired motivation; difficulty concentrating; hypervigilance; an exaggerated startle response; and difficulty adapting to stressful situations.  His GAF scores ranged from 45 to 61.  

The Veteran underwent a VA compensation examination for his PTSD in May 2008.  An extensive summary of his pre-military, military, and post-military histories was recorded.  The Veteran's past treatment for substance abuse and alcoholism, most recently from November 2007 to January 2008, was noted.  Upon examination his thought processing, speech, attitude toward the examiner, and affect were normal.  The Veteran reported some hyperstartle response to loud, sudden noises, as well as occasional irritability and depressed mood.  The examiner denied that he exhibited inappropriate behavior and further stated that he "does adequately with personal hygiene and basic activities of living."  The Veteran reported sleeping "adequately enough" and did not endorse panic attacks or suicidal thoughts.  He had good impulse control and did not have any "severe anger outbursts."  His memory was listed as normal.  At the time the examiner did not diagnose PTSD; rather, the diagnosis was "alcohol dependence, in remission."  The examiner assigned a GAF score of 61

In May 2010, the Veteran submitted a letter from his VA treating psychiatrist, Dr. M.G., reflecting that he was undergoing treatment for his diagnosed PTSD at the Salem, Virginia VA Medical Center.  See Letter from Dr. M.G. dated April 29, 2010.  Dr. M.G. stated that the Veteran previously used alcohol as a coping mechanism, to mask the manifestations of his PTSD, including symptoms such as frequent nightmares about his combat experiences, flashbacks, exaggerated startle response, paranoia, and difficulty being comfortable in crowds.  These symptoms, Dr. M.G. opined, "significantly impact [the Veteran's] life," causing "moderate impairment of functioning in several areas."

The Veteran had another VA compensation examination concerning his PTSD in May 2010, at which he reported increased psychiatric symptomatology since becoming sober, including sleep impairment, nightmares, intrusive memories, hypervigilance, and difficulty with crowds.  On mental status examination, the Veteran's affect was within normal limits and mood appeared generally euthymic.  He did not appear to be in significant emotional distress.  There was no noted impairment of thought processes or communication, nor were there any reported delusions or hallucinations.  Eye contact and behavior were appropriate, and the Veteran denied any suicidal or homicidal thinking.   Personal hygiene was adequate and memory was intact.  There was no obsessive-compulsive behavior and speech was within normal limits.  The examiner diagnosed PTSD and assigned a GAF of 61.   

At the July 2012 Board hearing, the Veteran testified that his PTSD is manifested by symptoms including periods of unprovoked anger and irritability, difficulty in dealing with stressful situations, nightmares, flashbacks, paranoia, hypervigilance, memory and concentration problems, anxiety, and panic attacks.  He also reported isolating behaviors and difficulty in social situations.  

Having reviewed the evidence of record, for the entire period under appeal, the Board finds that the Veteran's PTSD symptomatology more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, as required for a 50 percent rating for PTSD.  See 38 C.F.R. § 4.130.

In this regard, the evidence reflects that throughout the appeal period, the Veteran's PTSD was manifested predominantly by symptoms of depressed mood and affect, panic attacks, impaired concentration and memory, decreased motivation, irritability, sleeping impairment, nightmares, and anxiety.  Also, the Board notes that the Veteran has reported difficulty in maintaining and establishing relationships with others, as demonstrated by his isolating and avoidance behaviors, his irritability, and his paranoia.  

Although the May 2008 and May 2010 VA examiners concluded that his psychiatric disorder caused only mild symptoms with some difficulty in social or occupational functioning, as evidence by the assignment of a GAF score of 61, the Veteran's VA treating psychiatrist, Dr. M.G., emphasized that the Veteran's symptomatology was at least moderate in severity.  See 38 C.F.R. § 4.130; DSM-IV at 46-47 (reflecting that a GAF score of 61 indicates mild symptoms or some difficulty in social, occupational, or school functioning).  Moreover, as noted, his GAF scores during the pendency of the appeal were predominantly in the 51-60 range, which supports Dr. M.G.'s assessment of "moderate" functional impairment.  See, e.g., VA Mental Health Treatment Records from October 2008 (reflecting a GAF of 58); September 2009 (GAF of 59); November 2009 (GAF of 53); January 2010 (GAF of 53); February 2010 (GAF of 53); March 2010 (GAF of 53); May 2010 (GAF of 53); March 2011 (GAF of 55); April 2012 (GAF of 53); and August 2012 (GAF of 57).  See also DSM-IV at 46-47 (indicating that that scores in 51-60 range reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning).  

Accordingly, the Board finds that, throughout the appellate period, so from January 23, 2008 through October 2, 2012, the Veteran's PTSD symptoms more closely approximates the criteria for a 50 percent disability rating.  38 C.F.R. § 4.130.  

At no point during the appeal period does the evidence reflect that the Veteran's overall PTSD symptomatology met the criteria for a rating in excess of 50 percent.  In this regard, the medical evidence does not show the Veteran has exhibited the severity of symptomatology required to approach the criteria for the next higher rating.  Specifically, the evidence does not show that the Veteran manifests obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships, as associated with a 70 percent rating.  While the evidence of record reflects a history of suicidal ideation, difficulty in adapting to stressful circumstances, and episodes of anger and irritability, these symptoms do not result in an overall disability picture of such severity as to result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, DC 9411; Mauerhan, 16 Vet. App. at 442 (noting that symptoms and manifestations listed in the rating criteria are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms and stating that consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment).  Nor does the evidence demonstrate that the Veteran has gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or serious memory loss problems, as are associated with a 100 percent rating.  Id.  

The Board acknowledges that the Veteran has been assigned a GAF score between 50 and 41 on several occasions during the appellate period, indicating serious symptoms or any serious impairment in social or occupational functioning.  DSM-IV at 46-47.  See February 2011 VA Mental Health Clinic Follow-Up Note (reflecting a GAF of 45); August 2011 VA Mental Health Outpatient Note (GAF of 48); December 2011 VA Mental Health Clinic Follow-Up Note (GAF of 50).  However, because, as discussed, the disability ratings are not assigned based solely upon GAF scores, the Board finds it reasonable to conclude that the PTSD symptomatology described in the record more nearly approximates the criteria for a 50 percent rating.  

In sum, the Board has concluded that the frequency, severity, and duration of his symptoms are better represented by a 50 percent rating, which contemplates symptoms of depressed mood and affect, panic attacks, impaired concentration and memory, decreased motivation, irritability, sleeping impairment, nightmares, anxiety and paranoia, and difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, DC 9411.  Accordingly, an increased disability rating of 50 percent, and no higher, is granted for the entire appellate period.  Id.  To the extent that a higher evaluation is asserted, the preponderance of the lay and medical evidence is against such a finding.  See 38 C.F.R. § 4.1; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Extraschedular Considerations

Referral of the Veteran's PTSD for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In this regard, the Veteran's symptoms, including depressed mood and affect, panic attacks, impaired concentration and memory, decreased motivation, irritability, sleeping impairment, nightmares, anxiety, difficulty in maintaining and establishing relationships with others, avoidance, irritability, and paranoia, as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9434.  Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's psychiatric disorder, and the evidence shows that they are adequately compensated by the ratings already assigned, as explained above.

Accordingly, the first step of the inquiry is not satisfied.  Thus, absent this threshold finding, consideration of whether related factors are present under the second step of the inquiry is not warranted.  See Thun, 22 Vet. App. at 118-19.  Consequently, the evaluation of the Veteran's PTSD will not be referred for extraschedular consideration.  See id.

Finally, the Board notes that, according to the recent holding in Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

An initial evaluation of 50 percent, and no higher, for PTSD from January 23, 2008, to October 2, 2012, is granted.


REMAND

As noted in the introduction above, a request for a TDIU was raised during the appeal of the increased rating for PTSD, and it is part of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. 447, 454 (2009).  Specifically, during the May 2008 VA examination, the Veteran reported that he was currently "self-employed as a carpenter but works very sporadically," generally "one day a week, helping an 80-year-old man do various tasks with his yard."  The examiner noted that the Veteran blamed his history of sporadic employment on symptoms of his psychiatric disability.  See May 2008 VA PTSD Examination Report (noting that the Veteran "seems to blame [his history of sporadic employment] on his alcohol abuse"); Letter from Dr. M.G. dated April 29, 2010 (stating that the Veteran previously used alcohol as a coping mechanism, to mask the manifestations of his PTSD); July 2012 Board Hearing Transcript (testifying that he "drank for self-medication"); October 2012 VA PTSD Examination Report (finding that the Veteran's PTSD symptomatology emerged "[w]ith the cessation of alcohol use").  The Board thus finds that the issue of entitlement to a TDIU has been raised by the evidence of record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  

Although, as discussed, the RO's assignment of a 100 percent schedular rating for the service-connected PTSD renders moot the issue of entitlement to a TDIU as of the effective date for the assignment of the 100 percent rating, the TDIU issue remains with regard to the time period prior to the assignment of the total rating (i.e. prior to October 3, 2012)  Accordingly, the matter of entitlement to a TDIU from January 23, 2008, to October 2, 2012 is included with the present appeal in view of Rice, 22 Vet. App. at 454.  However, assuming the Veteran wishes to pursue this claim, it would be prejudicial to reach a final determination because he has not received the required initial notice and adjudication from the agency of original jurisdiction (AOJ).  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.156(b).  Thus, a remand is necessary.

On remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim for the relevant period and should clarify whether he wishes to pursue this claim.  If so, the AOJ may decide to obtain further information concerning the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the claim.  After all appropriate development has been completed, the TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable. 

The Board notes that, for the time period at issue, the Veteran's sole service-connected is PTSD, now rated 50 percent disabling.  This current percentage rating does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disability precludes gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  Notably, the Board is prohibited from assigning a TDIU on an extraschedular basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, on remand, if the Veteran wishes to pursue the claim but continues to fail to meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should consider whether referral for extraschedular consideration is warranted.  


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for a TDIU.

The RO/AMC should also ascertain whether the Veteran wishes to pursue a TDIU claim. In the event that he does, provide the Veteran a TDIU application form for completion (VA Form 21-8940) and proceed with further action as described herein.  In the event that he does not, this should be annotated for the file and no further action is required.

2.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the TDIU claim, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records. 

If any identified records cannot be obtained after reasonable efforts have been made, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and include a copy of such in the claims file.  The Veteran must be notified of the attempts made to obtain outstanding records, informed as to why further attempts would be futile, and allowed the opportunity to obtain or provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).


3.  The RO/AMC shall consider the issue of whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of his service-connected conditions.  In so doing, the RO/AMC may decide to pursue further development of the Veteran's employment history, obtain additional medical evidence or medical opinion(s), or refer the case for extraschedular consideration, as is deemed necessary.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


